 BOILERMAKERS, LODGE NO. 1509International Brotherhood of Boilermakers,Iron ShipBuilders,Blacksmiths,ForgersandHelpers(AFL-CIO), Lodge No.1509andLadish Co. andInternational Association of Machinists and Aeros-paceWorkers, AFL-CIO,DistrictNo. 10, VictoryLodge No.1862.Case 30-CD-23December 7, 1970DECISION AND DETERMINATION OFDISPUTEBy CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,followinga charge filedby LadishCo.,' alleging that Interna-tional Brotherhood of Boilermakers,Iron Ship Build-ers,Blacksmiths,Forgers and Helpers(AFL-CIO),Lodge No.1509, violated Section 8(b)(4)(D) of theAct.A duly scheduled hearing was held beforeHearing OfficerAlex V.Barbour of the NationalLabor Relations Board on July 21 and 22, 1970. Allparties were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to adduceevidence bearing upon the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error.They are hereby affirmed.Briefs filedby LadishCo. and International Associa-tionofMachinistsandAerospaceWorkers,AFL-CIO,DistrictNo. 10, VictoryLodge No. 1862,have been duly considered.Upon the entire record in this case,the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer is a Wisconsin corporation engagedat Cudahy, Wisconsin, in the manufacture of forgingsand fittings.During the past year, a representativeperiod, the Employer purchased and received fromdirectly outside the State of Wisconsin goods andmaterials valued in excess of $50,000. The partiesstipulated, and we find, that the Employer is engagedin commerce within the meaning of Section 2(6) and(7) of the Act, and that it will effectuate the policies ofthe Act to assert jurisdiction herein.1Herein called LadishsHerein called BlacksmithsII.THE LABOR ORGANIZATION INVOLVED11The parties stipulated,and we find,that theInternational Brotherhood of Boilermakers,Iron ShipBuilders,Blacksmiths,ForgersandHelpers(AFL-CIO), Lodge No.1509,2 and the InternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO,DistrictNo. 10, Victory Lodge No.1862,3are labor organizations within the meaning of Section2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe dispute involves the operation of furnaces inthewelding department for the preheating andpostheating of dies, toolings, and other materialsassociated with the welding process. The charge filedby Ladish alleges,inter alia,that the Blacksmiths,acting through its bargaining committee and itsInternational representative,DavidGeorge, hadthreatened to "shut down the place" (i.e., strike) ifLadish continued to permit the welding departmentemployees represented by the Machinists to operatethe furnaces.The record reveals that Ladish utilizes at least twotypes of furnaces in its operations. The first type offurnace is used in the "heat treatment" of metals inwhich the metals are treated at varying degrees oftemperature to produce the desired degree of hard-ness or strength in the metals. These furnaces areoperated by employees represented by the Black-smiths. The second type of furnace is used to preheatmetal dies or forgings so that welding may be done onthem and to postheat the welded material to completethe welding process. It is the operation of this lattertype furnace which is the subject matter of this caseand, as will appear below, it is now, and hashistorically been, operated by employees representedby the Machinists. The heat treatment and weldingfurnaces are located in different areas of Ladish'splant and, except as noted below, are not usedinterchangeably to perform each other's functions.Furnaces to be used in welding operations wereinstalled sometime in the early part of the 1940's. TheBlacksmiths was certified for a unit of employeesabout the same time. Originally, the Machinists hadwon bargaining rights for the employees in the heattreatment department, but shortly after the certifica-tion was issued jurisdiction over the heat treatmentdepartment employees was transferred from theMachinists to the Blacksmiths by agreement of thetwo unions and Ladish.Since that time the welding furnaces have been3Herein called Machinists187 NLRB No. 1 12DECISIONS OF NATIONALLABOR RELATIONS BOARDoperatedby employeesrepresented by the Machin-ists.In 1959 Ladishand the Blacksmiths reached anagreement defining the jurisdiction of the Black-smiths, designated as a "MemorandumofUnder-standing,"which was to be incorporated in thecollective-bargaining contracts between Ladish andtheBlacksmiths.As incorporated in the currentcontract the memorandum states in pertinent part:JURISDICTION108.The purposeof thismemo of understandingis to spell out the work presentlyand historicallyperformedby employees of thedepartments of theCompanydesignated in our Recognition clause.Thismemo is to serve the purpose of definingpresent work and operationswhichBlacksmithsemployeespresentlyperform and is not intendedto extend or add to dutieswhich they presentlyand normally perform.In defining the jurisdiction of the heat treatingdepartment the same contract states:140.The jurisdiction of the Heat TreatingDepartment is over operations listed and definedas follows:a.Heat Treating-The altering of thephysicalproperties of the metals of dies, tools, cutters,machine parts and productsof the Company toproduce a specified degree of hardness,toughnessor strengthby the processof controlled heatingand cooling.In 1966 the Blacksmiths filed a grievance regardingthe use of a furnaceby thewelding department "tostress dies that are welded."The grievance was settledin 1967 by awarding operations of the furnace to theMachinists.Afterconceding that"criticaldeepwelding"would continue to be doneby the Black-smiths in accordance with historic practice, theMinutes of Agenda settling the grievance stated:By continuing to assign the pre-heating andstress relieving of dies requiring shallow welds toWelding Dept.,Co. is consistent w/historic prac-tice and is not in conflict w/jurisdictional memo inour current labor agreement for fol.reason.Jurisdictionalmemo preface states memo isintended"to spell out the work presently andhistorically performedby employeesof the depart-ments of theCompany . .. ."represented byBlks. Union.Memo also is intended"not to extendor to add to dutieswhich they(Blacksmiths)presently and normally perform." The memo isalso intended to differentiate between "the pres-ent,normal job assignment of employees ofBlacksmithsUnionand those other employees ofthe Company."Original jurisdictional memo was entered intobetween Co. and Union 1/ 14/59. The pre-heatingand stress relievingof dies byWelding Depart-ment was in existence since at least1957. There-fore,since the pre-heating and normalizing of diesincidental to welding was not a normal functionperformed by Blks.as of1/14/59, underthe termsof theabove jurisdictional memo of understand-ing, it shall continue to be performedby WeldingDepartment employees representedby the IAM.On March 3, 1970, theBlacksmiths again filed agrievance regarding the operation of the weldingfurnacesby employeesrepresentedby theMachinists.The Blacksmiths demandedthat the workof tendingthe furnaces used for preheating dies of all sizes,shapes, and weights be assigned to the heat treatingdepartment whose employees are represented by theBlacksmiths.At a meeting of representatives ofLadishand the Blacksmiths on May14, 1970, theBlacksmiths stated it would take whatever action wasnecessarytoprotect its jurisdiction,including, ifnecessary,shutting down the plant.On May 25, 1970,Ladish filedthe charge adverted to above,alleging aviolation of Section8(b)(4)(D).B.TheWork inDisputeThisproceeding pertains to the assignment of thework involved in operating the furnaces utilized bythe welders in preheating dies and other materialspreparatory to making a weld and postheating suchdies and other materials after the weld has been madeto complete the welding process.C.The Contentionsof the PartiesThe Employer,Ladish,and the Machinists main-tain that the work should continue to be performed bythe present group of employees, the welders,who arerepresentedby theMachinists.Ladish and theMachinists contend that the welders have performedtheir work for many years;that the work is an integralpart of the welding process in which the welders areengaged;that the memorandum of understandingregarding the Blacksmiths jurisdiction entered into in1959 and the collective-bargaining contracts subse-quently entered into which incorporated the memo-randum should be interpreted as having assigned thework to the welders; and that the resolution of thegrievance in 1967 also shows that the parties intendedthat the welders should perform the work. Finally, theEmployer contends that economy and efficiency ofoperation require that the work be assigned to thewelders. BOILERMAKERS,LODGE NO 150913The Blacksmiths appears to rely primarily upon theprovision of the contract set forth above delineatingthe jurisdiction of the heat treating department. Sincethe heating of metals always results in the generationand relief of stresses the Blacksmiths contends thatthe heating of metals in a furnace falls within thelimits of its jurisdiction as set forth in the contract.4D.Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.At the hearing the parties stipulated that theBlacksmiths had threatened to close down theEmployer's plant if its demand for the work here inissue was not met. We therefore find that reasonablecause exists, and that the dispute is properly beforethe Board for determination under Section 10(k) ofthe Act.E.Merits oftheDisputeSection 10(k) of the Actrequires that the Boardmake an affirmative award of the disputed work aftergiving clue consideration to all relevant factors. InInternational AssociationofMachinists,Lodge No.1743 (J. A. JonesConstructionCo.),5 theBoard setforth the following criteria to be considered in themaking of an affirmative award in a 10(k) proceeding:The Board will consider all relevant factors indetermining who is entitled to the work in dispute,e.g., the skills and work involved,certifications bythe Board,company and industry practice,agree-ments between unions and between employers andunions, awards of arbitrators,joint boards,and theAFL-CIOin the same or related cases, theassignmentmade bytheemployer, and theefficient operation of the employer's business.Among the factors referred to above are some whichare of little or no use in resolving the present dispute.Thus it would appear that both the welders and theblacksmiths are capable of operating the weldingfurnaces.The certifications mentioned above havebeen modified by agreement of the parties and are nolonger of value in determining the dispute.There areno awards of joint boards or arbitrators that would beof assistance and the parties have agreed that there isno industry practice which would have a bearing uponthe issue before the Board. We therefore set forthbelow those other factors which we find relevant indetermining this dispute.4To the extent that the Blacksmiths contended at the hearing that itwas entitled to the work of doing deep critical welds and the shrinking ofinserts,there would appear to be no issue since the Employer,Ladish, and1.Company practiceAs indicated above it has been the practice of theEmployer for at least 20 years to assign the work ofoperating the furnaces used in connection with thewelding process to employees represented by theMachinists. Such a longstanding practice is a factorfavorable to the continued performance of the workby these employees.2.Employer's preferenceThe fact that Ladish clearly prefers an award to itsemployees represented by the Machinists is a factorwhich supports the assignment of the work to suchemployees.3.Bargaining agreementsIn asserting that it should represent the employeesoperating the welding furnaces the Blacksmiths reliesprimarily on its contract with Ladish. That contract,more fully set forth above, in substance provides thatemployees of the heat treating department, represent-ed by the Blacksmiths, shall operate furnaces wherethe objective is the altering of the physical propertiesof a metal to produce a specified degree of hardness orstrength. The Blacksmiths contends that the physicalqualities of a metal are altered when placed in awelding furnace and that the operation of the furnaceproperly falls within its jurisdiction under the con-tract.The contract clause upon which the Blacksmithsrelies, however, is preceded by a preamble which, insubstance,makes it clear that the jurisdictionalclauses were not intended to expand the jurisdictionof the Blacksmiths beyond that which obtained at thetime Ladish and the Blacksmiths reached a memoran-dum of understanding regarding jurisdiction in 1959.At that time the Machinists had operated the weldingfurnaces for a number of years and it is thus clear thattheparties intended to confirm the right of theMachinists to represent the employees operating thewelding furnaces. The incorporation of the memoran-dum into the contract makes it equally clear that theclause relied on by the Blacksmiths was not intendedto assign the performance of the work to employeesrepresented by that union.The settlement of the grievance in involving thiswork in 1967 confirms our opinion that the contractwas not intended to extend the jurisdiction of theBlacksmiths to the operation of the welding furnaces.That settlement, set forth in pertinent part above,recognized that the memorandum of understandingtheMachinists both conceded that the Blacksmiths is entitled to performthis work5 135 NLRB 1401, 1410-11 14DECISIONSOF NATIONALLABOR RELATIONS BOARDwas intendedtoassignthework to employeesrepresented by the Machinists, and that these employ-ees were to continue to perform the work of operatingthe welding furnaces.It is thus clear that the contract upon which theBlacksmiths relies to support its claim to the disputedwork not only does not support the claim but, in fact,shows that the parties to the contract intended thatthe disputed work be assigned to employees repre-sented by the Machinists. It is therefore a factorsupporting the assignment of the disputed work to theMachinists.CONCLUSIONOn all the evidence, we conclude that employees ofLadish represented by the Machinists, rather thanemployees represented by the Blacksmiths, areentitled to perform the work of operating the furnacesin the welding department used for the preheating andpostheating of dies, toolings, and othermaterials inassociationwith the welding process at Ladish's plantinCudahy,Wisconsin. Company practice, the bar-gaining history, and the Employer's preference favorthisresult.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this case,theNational Labor Relations Board hereby makesthe following Determination of Dispute.1.Employees employedby LadishCo. and repre-sented by International Association of Mechinistsand Aerospace Workers,AFL-CIO,District No. 10,Victory Lodge No.1862, are entitled to perform thedisputedwork of operating the furnaces in thewelding department used for the preheating andpostheating of dies,toolings,and other materials inassociation with the welding process inthe Employ-er's plant atCudahy,Wisconsin.2.InternationalBrotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers(AFL-CIO), Lodge No.1509, is notentitled,bymeans proscribed by Section8(b)(4)(D) of the Act, toforce or requireLadish Co.to assign the disputedwork to employees who are representedby that labororganization.3.Within 10 daysfrom the date of this Decisionand Determination of Dispute,International Brother-hood ofBoilermakers,Iron Ship Builders,Black-smiths,Forgers and Helpers(AFL-CIO), Lodge No.1509, shall notify the Regional Director for Region30, in writing,whether it will refrain from forcing orrequiringLadish Co.,by means proscribed in Section8(b)(4)(D),to assign the work in dispute to employeesrepresented by International Brotherhood of Boiler-makers,Iron Ship Builders,Blacksmiths,Forgers andHelpers(AFL-CIO), Lodge No.1509, rather than toemployees represented by International AssociationofMachinists and AerospaceWorkers, AFL-CIO,DistrictNo. 10, Victory Lodge No. 1862.